There is but one assignment, which is to the effect that the judgment is contrary to the undisputed evidence.
There is copied into the transcript what purports to be a statement of facts signed by counsel for appellant, but it is not signed by appellees nor their counsel; neither is it approved by the trial court. This so-called statement of facts cannot be considered. Texas, etc., v. Gonzales (Tex. Civ. App.) 211 S.W. 347; Scaling v. Collins (Tex. Civ. App.)214 S.W. 624.
In the absence of a statement of facts, is must be presumed that the evidence supported the judgment.
Affirmed.